Fuchsberg, J.
(dissenting). My concurring opinion in Matter of Sanjivini K. (47 NY2d 374, 383) concluded with the observation that “[o]nce the foster relationship has, willy-nilly, shifted from a ‘temporary’ to a ‘permanent’ one, best interest factors in another case could contraindicate disruption of that relationship and instead dictate an opposite result [citations omitted]”. As I view its facts and circumstances, what we have here is such a case. Thus, unless the natural parent-child relationship must dominate at all odds, a position to which neither good law nor good pediatric psychiatry need subscribe, I believe the determinations reached at the Family Court and at Appellate Division should be upheld (see, also, Matter of Bennett v Jeffreys, 40 NY2d 543, 549).